DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 7/21/21. Claims 1 and 6 have been amended. Claims 15-20 have been withdrawn. Claims 1-14 and 21-23 are pending rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No16625114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach and or suggest all of the instantly claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422.
1.	Regarding Claims 1-8 and 21, Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols such as those derived from ethylene glycol and diethylene glycol (Abstract), suitable for production of fibers, bottles, molded products (corresponds to instant Claim 21’s limitation), or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG 
2.	Given that Khanarian substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze and melting points being claimed in instant Claims 1, 2, and 7.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
3.	Alternatively, regarding Claims 3-5, although the claimed molecular weights and MWD is not explicitly suggested by Khanarian, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
Claims 9-14, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422, as applied to Claims 1-8 and 21, and in view of Kuratsuji USPN_4060516.
4.	Regarding Claims 9-13, Khanarian does not disclose the claimed fiber limitations.
Kuratsuji discloses forming polyester filament fibers (Abstract) made from dicarboxylic acid and glycol (column 1, lines 43-68) that have superior mechanical properties and thermal stability (column 1, lines 18-21).  Kuratsuji further discloses that its fibers can have a density of 1.3 (Abstract), elongation of 15.2% (Example 6), a tensile strength of at least 2.8 g/d, a tenacity (corresponds to claimed knot strength) of at least 2.5 g/d (column 6, lines 18-21), and a tenacity retention (corresponds to claimed knot strength retention) of at least 50% (column 8, lines 5-8).  
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fiber dimensions and properties, of Khanarian’s fiber, as disclosed above by Kuratsuji.  One of ordinary skill in the art would have been motivated in obtaining the fiber dimensions/properties in order to obtain superior mechanical properties and thermal stability.
7.	Regarding Claim 14, Khanarian in view of Kuratsuji suggests using an antioxidant (Kuratsuji:  column 2, lines 13-19).
8.	Regarding Claim 22, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
9.	Regarding Claim 23, Khanarian in view of Kuratsuji suggests a diameter of 0.5 mm (Kuratsuji Examples).  With regards to using it for a 3D printer, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the .
Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. 
Applicants state: “The Examiner asserts that “Khanarian does not mandate the use of oligomers.” NOFA, p. 5. However, Khanarian’s silence as to the oligomer content or lack of mandate the use of oligomers does not mean that such a feature is absent….In contrast to the method of Khanarian, the claimed polyester fibers, exemplified in examples 1-6 of the application, are formed from a polyester resin wherein, during synthesis, the initial molar ratio of the dicarboxylic acid or the derivative thereof to diol is from 1:1.01 to 1:1.05 or from 1:2 to 1:2.1, respectively. Additionally, the polycondensation product is granulated to particles having an average weight of 14 mg or less to increase the surface area of the granules and then the granules are washed to remove unreacted material, such as oligomers, prior to solid state polymerization. By controlling such process conditions, among others, the claimed polyester fibers produced from a polyester resin having an oligomer content of 1.3% by weight or less and having a low haze may be obtained. The method taught by Khanarian lacks more than one process steps that would reduce the content of unreacted materials and oligomers in the polyester. Given this, the polyester of Khanarian is not reasonably expected to comprise an oligomer content of 1.3% by weight or less. Based on the foregoing, amended independent claim 1 would not have been prima facie obvious over Khanarian.”
Khanarian explicitly discloses that Esterification to form oligomers takes place at elevated temperatures (between room temperature and about 220-265°C, under pressure, and the polymer is made at temperatures in the range of about 275 to 285°C. under a high vacuum (less than 10 Torr, preferably less than 1 Torr) where said vacuum is needed to remove residual ethylene glycol, isosorbide and water vapor from the reaction to raise the molecular weight (column 9, lines 34-42). The Examiner submits that as per this method of especially using the vacuum, it would be expected for the oligomer to also be removed (see for example paragraph 0120 of USPA_20170166746_A and USPN_5521278_A at column 12, lines 56-60).  
Applicants state: “The Examiner believes that one of ordinary skill in the art would have been motivated to apply the fiber dimensions/properties disclosed in Kuratsuji to Khanarian’s fibers in order to obtain superior mechanical properties and thermal stability. However, the superior chemical, mechanical, and thermal properties that are obtained by Kuratsuji are due to the use of a naphthalate polyester resin that contains at least 89 mol% of naphthalate moieties to form the fibers. (See Kuratsuji, col. 1 In. 18-38.).”
The Examiner respectfully submits that although some of these properties are a result of the actual type of polyester used, it also extends to the structural dimensions Kuratsuji discloses that a density of 1.3 directly results in good drawability and smoothability (column 5, lines 16-22). Also, that when the fibers had a tenacity of 5.3 g/d and elongation of 15.0% it directly resulted in passing the thermal stability test (column 9, lines 32-36). Lastly, when the tenacity retention was in the desired range, it can be used in filters, conveyor belts, tire cords, and other reinforcing materials (column 4, lines 1-8). As such, these disclosures would motivate one of ordinary skill in the art to use such ranges in other polyester fibers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 20, 2021